QUAKER® INVESTMENT TRUST Supplement dated July 2, 2009 To the Prospectus Dated June 15, 2009 for the QUAKER LONG-SHORT TACTICAL ALLOCATION FUND The following information supplements, and to the extent inconsistent therewith, supersedes, certain information in the Prospectus. Effective July 2, 2009, the following replaces the Shareholder fees section of the Shareholder Transaction Expense table found on Page 5 of the Prospectus. Shareholder fees (fees paid directly from your investment) Class A Class C Institutional Class Maximum Sales Charge (Load)(1) Imposed on Purchases (as a percentage of the offering price) 5.50% None None Maximum Deferred Sales Charge (Load) (1) (as a percentage of the original purchase price or redemption proceeds, whichever is lower) None None None (1) The Class A shares front-end sales load will be waived for all shareholders of the Top Flight Fund who will receive Fund shares in connection with the Reorganization and any future purchases of Class A shares of the Fund made by shareholders of the Top Flight Fund, including reinvested dividends.Please see the section entitled “SHAREHOLDER INFORMATION” for an explanation of how and when these sales charges apply. Effective
